                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 1 of 11


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Richard P. Bress (pro hac vice)             Washington, D.C. 20005
                   9       rick.bress@lw.com                        Telephone: 202.662.8600
                        Melissa Arbus Sherry (pro hac vice)         Facsimile: 202.783.0857
               10          melissa.sherry@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12          tyce.walters@lw.com
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ STATEMENT RE:
               21                   v.                              UNITED STATES SUPREME
                                                                    COURT’S STAY PENDING APPEAL
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                                           PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                          SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 2 of 11


                   1           In response to the Court’s Order Re: United States Supreme Court’s Stay and Case

                   2   Management Conference (Dkt. 339), Plaintiffs respectfully note the following:

                   3           1.      On October 13, 2020, the Supreme Court stayed this Court’s September 24, 2020

                   4   Order Granting Plaintiffs’ Motion for Stay and Preliminary Injunction (“PI Order”) (Dkt. 208) until

                   5   disposition of the appeal in the Court of Appeals for the Ninth Circuit and disposition of the petition

                   6   for a writ of certiorari, if such writ is timely sought (“Supreme Court Order”). Because of the timing,

                   7   the Supreme Court Order effectively resolves the question of preliminary relief regarding Plaintiffs’

                   8   Administrative Procedure Act (“APA”) claim. See Nat’l Urban League v. Ross, No. 20-16868, Dkt.

                   9   20 (setting a deadline of November 20 for the answering brief, and an optional reply brief deadline

               10      of within 21 days after service of the answering brief). The stay will remain in place until the Ninth

               11      Circuit resolves the pending appeal and the Supreme Court either denies a petition for a writ of

               12      certiorari or, after granting such a petition, resolves the case on its merits. Given the briefing

               13      schedule on appeal, and the time it takes to file and rule on a petition for a writ of certiorari, there is

               14      no likelihood that the stay will be lifted before the 2020 Census timelines or before a final judgment

               15      in this case. And although no court has yet addressed the Enumeration Clause claim, Plaintiffs do

               16      not currently intend to seek preliminary relief with respect to that claim (or any new claims). In

               17      short, Plaintiffs believe the focus of this case going forward should be on permanent relief.

               18              2.      As to permanent relief, the Supreme Court Order provides no meaningful guidance.

               19      The unexplained order does not reject any decision made by this Court or the Ninth Circuit on the

               20      threshold issues or on the merits.

               21              As for the threshold issues, this Court rejected Defendants’ arguments regarding the political

               22      question doctrine, standing, final agency action, and commitment to agency discretion by law. See

               23      PI Order 21-44. Defendants pursued only their final agency action argument when seeking a stay

               24      from the Ninth Circuit. And the Ninth Circuit soundly rejected that argument too. When seeking a

               25      stay from the Supreme Court, Defendants again abandoned their political question and standing

               26      arguments—and focused only on final agency action and (to a lesser extent) whether the questions

               27      presented had been committed to agency discretion by law. The unexplained decision granting the

               28      stay does not suggest any disagreement with this Court or the Ninth Circuit’s disposition of those
                                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                        1                             PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                                     SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 3 of 11


                   1   issues. There are accordingly no grounds for Defendants to renew their already rejected threshold

                   2   arguments.

                   3          As for the merits of the APA argument, the Supreme Court Order again says nothing. This

                   4   Court found multiple APA violations and two separate panels of the Ninth Circuit agreed. Because

                   5   the Supreme Court stay decision is silent, there is no reason to think that the Court disagreed with

                   6   this Court or the Ninth Circuit’s determination that the APA had been violated (or at least that

                   7   Plaintiffs were likely to prevail on that argument).

                   8          The one issue on which the Ninth Circuit departed from this Court’s reasoning, and a key

                   9   focus of the Supreme Court briefing, was the issue of irreparable harm and a balance of the hardships.

               10      Specifically, the Ninth Circuit stayed the December 31 portion of this Court’s preliminary injunction

               11      because it believed the balance of harms weighed in favor of Defendants for two primary reasons:

               12      (1) because the December 31 date was still three months away, and (2) because of separation of

               13      powers issues given the statutory nature of the reporting deadline. Accordingly, the only portion of

               14      the preliminary injunction still in effect when Defendants filed their application for a stay in the

               15      Supreme Court was the October 31 deadline for data collection. And as to that date, the primary

               16      focus of Defendants’ briefing was on the completion rate. According to Defendants, the preliminary

               17      injunction should have been administratively stayed because it was essentially no longer necessary

               18      as the Census Bureau had already reached 99.9% of households. That is, there was allegedly no

               19      longer any irreparable harm. Given that focus, and history, Plaintiffs believe the Supreme Court

               20      Order may well have turned on a determination that the balance of harms had shifted between the

               21      time this Court granted the PI (on September 24) and when the Court ruled on the stay application

               22      (on October 13).

               23             3.      Although the Ninth Circuit appeal remains pending, that too should have no impact

               24      on further proceedings in this Court. As noted above, the PI Order has been superseded. As

               25      Plaintiffs argued to the Ninth Circuit and the Supreme Court, a decision granting Defendants’ request

               26      for a stay would “effectively moot” the appeal. Nat’l Urban League v. Ross, No. 20-16868, Dkt.

               27      40-1 at 1. The Ninth Circuit panel ruling on the administrative stay said the same. See Nat’l Urban

               28      League v. Ross, No. 20-16868, Dkt. 45 at 17. Accordingly, Plaintiffs’ position is that the appeal

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2                            PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                                  SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 4 of 11


                   1   should be held in abeyance pending resolution of the merits and a decision on permanent relief before

                   2   this Court. The parties met and conferred via email on the issue. A few hours ago, Defendants

                   3   informed Plaintiffs they do not agree—and, shortly thereafter, filed their opening brief in the Ninth

                   4   Circuit. Plaintiffs will, of course, respond in the Ninth Circuit as appropriate. But this case should

                   5   proceed in the meantime to final judgment, as per the norm. Any Ninth Circuit decision on the

                   6   Court’s PI Order will come too late to be of any significance and, in any event, will be limited to the

                   7   closed preliminary injunction record and will not speak to new developments in this case.

                   8          4.      Plaintiffs’ view is that the matter before this Court should move toward an expedited

                   9   and final judgment. To that end, Plaintiffs propose the following schedule with deadlines noted

               10      below, focused on seeking an order from the Court on a motion for summary judgment (or, if

               11      necessary, after a bench trial) before the Secretary provides any state population counts to the

               12      President. Defendants previously and repeatedly took the position that this has to happen before the

               13      December 31 statutory deadline. But Defendants’ most recent statements suggest that they have

               14      shifted, once again, from their previous statements to the courts, and that they may no longer view

               15      that date as binding.

               16                         EVENT                                         DEADLINE
               17             Amended Complaint                           October 27, 2020
                              Focused Discovery Period                    October 27, 2020-November 20, 2020
               18
                              Answer1                                     November 10, 2020
               19
                              Cross-Motions for Summary Judgment          November 25, 2020
               20
                              Cross-Oppositions to Motions for
                                                                          December 7, 2020
               21             Summary Judgment
                              Cross-Replies                               December 14, 2020
               22
                              Hearing on Motions for Summary
               23                                                         December 17, 2020
                              Judgment
               24             Trial                                       December 21-24, 2020

               25
                       1
               26        At the last Case Management Conference, Defendants stated that they were still considering
                       whether to file an answer or motion to dismiss. Plaintiffs believe that Defendants’ motion to
               27      dismiss/pleadings-based arguments have already been raised and resolved through extensive
                       briefing in various courts, and that Defendants should now file their Answer. To the extent
               28      Defendants want to raise any further legal arguments, without fear of waiver, an expeditious
                       schedule for motions for summary judgment would allow them to do so.
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      3                             PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                                   SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 5 of 11


                   1          5.      Plaintiffs plan to file an amended complaint on Tuesday, October 27, 2020. The

                   2   amended complaint will, in large part, be identical to Plaintiffs’ original complaint, but will include

                   3   additional allegations on issues that have become increasingly important in recent weeks. Two are

                   4   worth briefly flagging here.

                   5          First, through their rush to justify finishing the count for the 2020 Census, Defendants have

                   6   introduced a new issue in the case regarding the completion rate metrics and processes for data

                   7   collection. Defendants have repeatedly and expressly utilized increased completion rates with regard

                   8   to data collection to attack Plaintiffs’ claims and the Court’s PI Order, and to obtain a stay.

                   9   Ironically, of course, it was the Court’s PI Order that extended the data collection period that allowed

               10      Defendants to even make these arguments regarding increased data completion. Nonetheless,

               11      Defendants continue to tout, in their opening brief in the Ninth Circuit filed just today, how they

               12      were able to reach a 99% completion rate by October 15—which they claim somehow shows this

               13      Court should never have issued its PI Order on September 24. The argument is logically unsound

               14      and remarkably disingenuous. Defendants told this Court via sworn testimony that they would reach

               15      a 99% completion rate in every state by September 30, argued vociferously that data collection

               16      should therefore not go a single day past September 30, and insisted that they should be allowed to

               17      start winding up Census operations, regardless of completion rates, as early as September 11. If the

               18      Court had taken Defendants at their word, the result would have been a disastrous census count—

               19      completion rates as of September 30 were under 99% (in some cases dramatically so) in over a third

               20      of the states in the nation. See U.S. Census Bureau, 2020 Census Housing Unit Enumeration

               21      Progress by State (Sept. 30, 2020), https://2020census.gov/content/dam/2020census/news/daily-

               22      nrfu-rates/nrfu-rates-report-09-30.pdf. And even those numbers were inflated, since at a minimum

               23      the wind-down would have started weeks prior. Defendants were forced to count millions more

               24      Americans only as a result of this Court’s orders.

               25             Defendants’ assertions that the overall final completion count is proof that the Court’s orders

               26      should never have issued in the first place raise a number of serious questions—and especially as to

               27      the claimed completion rates themselves. In making these arguments, while admitting that some

               28      unknown amount of changes have been made to the Bureau’s NRFU processes that coincided with

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      4                             PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                                   SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 6 of 11


                   1   the increase in completion rates, Defendants have squarely put at issue whether the completion rates,

                   2   metrics, and processes the Census Bureau has employed are accurate and are being correctly

                   3   portrayed. See Appl. for a Stay 7-8 n.3, Ross v. Nat’l Urban League, No. 20A62 (U.S. Oct. 7, 2020)

                   4   (conceding that “operations under the Replan Schedule used fewer follow-up visits from some

                   5   addresses” and made other “changes” to supplying POP counts and fewer random reinterviews “as

                   6   a quality check”). Indeed, Justice Sotomayor’s dissent from the Supreme Court Order, the only

                   7   written opinion from the Supreme Court on this case, flagged this issue—and as the Court knows,

                   8   dozens of Census field employees have written to the Court to draw attention to questionable

                   9   practices.

               10             Second, Defendants’ Supreme Court filings and changed position make clear that the data

               11      processing aspect of the census has become even more critical, and Defendants’ truncation of that

               12      process has become even more extreme. Defendants’ ever-changing positions regarding the time

               13      required for data processing demonstrates that Defendants have not provided this Court with accurate

               14      information regarding data processing timelines. Compare Dkt. 131-7 at 10 (“Post-processing must

               15      start by October 1, 2020”), and Dkt. 131-8 ¶ 107 (“[W]e wish to be crystal clear that if the Court

               16      were to extend the data collection period past September 30, 2020, the Census Bureau would be

               17      unable to meet its statutory deadlines to produce apportionment counts prior to December 31, 2020

               18      and redistricting data prior to April 1, 2021.”), with Dkt. 233 at 147-48 (“The latest date to begin

               19      post data collection processing that allows Census Bureau to deliver state counts for apportionment

               20      to the Secretary of Commerce by December 31, 2020 is October 6, 2020.”). Current statements by

               21      Defendants indicate that the Census Bureau has now abandoned the December 31, 2020 statutory

               22      deadline—the principal argument raised by Defendants throughout all court proceedings in this case.

               23      See U.S. Census Bureau, Transcription of News Briefing by U.S. Census Bureau to Provide Updates

               24      on 2020 Census Operations at 19 (Oct. 21, 2020), https://www.census.gov/content/dam/

               25      Census/newsroom/press-kits/2020/20201021-transcript-2020-census-op-brief.pdf              (Associate

               26      Director Fontenot acknowledging that the Census Bureau “did not say we were going to be able to

               27      meet the December 31 deadline. We said we’re working to come as close as possible to the

               28      December 31 deadline”). Defendants’ shifting arguments, and inability to complete adequate data

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     5                            PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                                 SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 7 of 11


                   1   processing procedure before December 31, establish without question Plaintiffs’ APA and

                   2   Enumeration Clause claims in this case.

                   3

                   4   Dated: October 23, 2020                       LATHAM & WATKINS LLP

                   5                                                 By: /s/ Sadik Huseny
                                                                        Sadik Huseny
                   6
                                                                     Steven M. Bauer (Bar No. 135067)
                   7                                                 steven.bauer@lw.com
                                                                     Sadik Huseny (Bar No. 224659)
                   8                                                 sadik.huseny@lw.com
                                                                     Amit Makker (Bar No. 280747)
                   9                                                 amit.makker@lw.com
                                                                     Shannon D. Lankenau (Bar. No. 294263)
               10                                                    shannon.lankenau@lw.com
                                                                     LATHAM & WATKINS LLP
               11                                                    505 Montgomery Street, Suite 2000
                                                                     San Francisco, CA 94111
               12                                                    Telephone: 415.391.0600
                                                                     Facsimile: 415.395.8095
               13
                                                                     Richard P. Bress (pro hac vice)
               14                                                    rick.bress@lw.com
                                                                     Melissa Arbus Sherry (pro hac vice)
               15                                                    melissa.sherry@lw.com
                                                                     Anne W. Robinson (pro hac vice)
               16                                                    anne.robinson@lw.com
                                                                     Tyce R. Walters (pro hac vice)
               17                                                    tyce.walters@lw.com
                                                                     Gemma Donofrio (pro hac vice)
               18                                                    gemma.donofrio@lw.com
                                                                     LATHAM & WATKINS LLP
               19                                                    555 Eleventh Street NW, Suite 1000
                                                                     Washington, D.C. 20004
               20                                                    Telephone: 202.637.2200
                                                                     Facsimile: 202.637.2201
               21
                                                                     Attorneys for Plaintiffs National Urban League;
               22                                                    League of Women Voters; Black Alliance for
                                                                     Just Immigration; Harris County, Texas; King
               23                                                    County, Washington; City of San Jose,
                                                                     California; Rodney Ellis; Adrian Garcia; and
               24                                                    the NAACP
               25

               26

               27

               28

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                 6                             PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                              SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 8 of 11


                   1

                   2   Dated: October 23, 2020                By: /s/ Jon M. Greenbaum
                                                              Kristen Clarke (pro hac vice)
                   3                                          kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
                   4
                                                              jgreenbaum@lawyerscommittee.org
                   5                                          Ezra D. Rosenberg (pro hac vice)
                                                              erosenberg@lawyerscommittee.org
                   6                                          Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
                   7                                          Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
                   8                                          Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
                   9                                          LAWYERS’ COMMITTEE FOR CIVIL
                                                              RIGHTS UNDER LAW
               10                                             1500 K Street NW, Suite 900
               11                                             Washington, DC 20005
                                                              Telephone: 202.662.8600
               12                                             Facsimile: 202.783.0857

               13                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               14                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               15                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               16
                                                              Wendy R. Weiser (pro hac vice)
               17
                                                              weiserw@brennan.law.nyu.edu
               18                                             Thomas P. Wolf (pro hac vice)
                                                              wolft@brennan.law.nyu.edu
               19                                             Kelly M. Percival (pro hac vice)
                                                              percivalk@brennan.law.nyu.edu
               20                                             BRENNAN CENTER FOR JUSTICE
                                                              120 Broadway, Suite 1750
               21                                             New York, NY 10271
                                                              Telephone: 646.292.8310
               22                                             Facsimile: 212.463.7308
               23                                             Attorneys for Plaintiffs National Urban League;
               24                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               25                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               26                                             NAACP; and Navajo Nation

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          7                            PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                      SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 9 of 11


                   1

                   2                                          Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
                   3                                          PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                   4
                                                              Los Angeles, California 90005
                   5                                          Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
                   6
                                                              Attorneys for Plaintiff City of San Jose
                   7
                                                              Doreen McPaul, Attorney General
                   8                                          dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice forthcoming)
                   9                                          jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               10                                             JUSTICE
                                                              P.O. Box 2010
               11                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               12
                                                              Attorneys for Navajo Nation
               13
                       Dated: October 23, 2020                By: /s/ Danielle Goldstein
               14                                             Michael N. Feuer (Bar No. 111529)
               15                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               16                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               17                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               18                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               19                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               20                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               21
                                                              Facsimile: 213.978.8312
               22                                             Attorneys for Plaintiff City of Los Angeles
               23
                       Dated: October 23, 2020                By: /s/ Michael Mutalipassi
               24                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               25                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               26                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               27                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               28                                             Facsimile: 831.758.7257

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          8                             PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                       SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 10 of 11


                   1                                          Attorneys for Plaintiff City of Salinas
                       Dated: October 23, 2020                By: /s/ Rafey S. Balabanian
                   2                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
                   3                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   4
                                                              EDELSON P.C.
                   5                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   6                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   7
                                                              Rebecca Hirsch (pro hac vice)
                   8                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   9                                          CITY OF CHICAGO
                                                              Mark A. Flessner
               10                                             Stephen J. Kane
               11                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               12                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               13
                                                              Attorneys for Plaintiff City of Chicago
               14

               15      Dated: October 23, 2020                By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (pro hac vice)
               16                                             dpongrace@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               17                                             LLP
               18                                             2001 K St., N.W.
                                                              Washington, D.C. 20006
               19                                             Telephone: (202) 887-4000
                                                              Facsimile: 202-887-4288
               20
                                                              Dario J. Frommer (Bar No. 161248)
               21                                             dfrommer@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               22                                             LLP
                                                              1999 Avenue of the Stars, Suite 600
               23                                             Los Angeles, CA 90067-6022
                                                              Phone: 213.254.1270
               24                                             Fax: 310.229.1001
               25
                                                              Attorneys for Plaintiff Gila River Indian
               26                                             Community

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          9                             PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                       SUPREME COURT’S STAY
                       Case 5:20-cv-05799-LHK Document 344 Filed 10/23/20 Page 11 of 11


                   1
                       Dated: October 23, 2020                           By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: October 23, 2020                           LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    10                             PLTFS.’ STATEMENT RE:
 SAN FRANCISCO
                                                                                                  SUPREME COURT’S STAY
